The opinion of the court was delivered by
Trenchard, J.
The plaintiff sought to recover damages for the conversion by the defendant of several articles of household furniture taken by the defendant from the plaintiff’s house.
At the trial the plaintiff proved that, at the time of the conversion, she was in possession of the property. That was prima facie evidence of ownership. 38 Cyc. 2077.
The plaintiff also testified that she bought the furniture of Frank De Bendito, whilst it was in his possession in another apartment of the plaintiff’s house, and that she paid $50 therefor.
The defendant then testified that prior to the conversion, the plaintiff offered to purchase of him “some of the goods in question.” Without any other evidence tending to show ownership or right of possession in the defendant, the learned trial judge seems to have found that the defendant had title or right of possession to all of the articles, and rendered judgment for the defendant. Clearly, that was erroneous. The mere fact that the plaintiff had offered to purchase of the defendant some of the articles did not show, or tend to show, *60that the defendant had title or right of possession to all of them.
Since the ease must be tried again it seems prudent to point out an error in the exclusion of- evidence.
As we have said, the plaintiff had produced evidence tending to show title in herself, and the defendant, by placing his defence on title in himself, put the ownership of the furniture in issue. It was therefore competent for the plaintiff to prove that her purchase from a third party in possession was a bona . fide purchase for value and without notice of the defendant’s claim. This the plaintiff offered to do by the testimony of witnesses who were present and heard what was said when the parol contract of sale was made. The trial judge overruled such offer. That, we think, was erroneous.
The judgment below will be reversed and a new trial awarded.